Name: Council Decision (EU) 2017/2240 of 10 November 2017 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Swiss Confederation on the linking of their greenhouse gas emissions trading systems
 Type: Decision
 Subject Matter: European construction;  international affairs;  environmental policy;  deterioration of the environment;  cooperation policy;  Europe
 Date Published: 2017-12-07

 7.12.2017 EN Official Journal of the European Union L 322/1 COUNCIL DECISION (EU) 2017/2240 of 10 November 2017 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Swiss Confederation on the linking of their greenhouse gas emissions trading systems THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 20 December 2010, the Council authorised the Commission to open negotiations with the Swiss Confederation for the linking of their greenhouse gas emissions trading systems (ETS). The negotiations were successfully concluded by the initialling of the Agreement between the European Union and the Swiss Confederation on the linking of their greenhouse gas emissions trading systems (the Agreement). (2) The Agreement ensures that the conditions for linking, as specified in Article 25 of Directive 2003/87/EC of the European Parliament and of the Council (1), are met. (3) The positions to be adopted on behalf of the Union within the Joint Committee set up under the Agreement should be determined in line with the existing procedures and practices and in full respect of the policy making prerogatives of the Council. In particular, where the Joint Committee is called upon to take decisions having legal effects, it is for the Council to determine the position of the Union in accordance with Article 218(9) of the Treaty. (4) The Agreement should be signed. (5) To ensure coordination between the Parties and to take account of relevant legislative developments, including the adoption and entry into force of the relevant Swiss rules extending the Swiss ETS to aviation and the need to amend Annex I, Part B to the Agreement accordingly, Articles 11 to 13 of the Agreement should be applied on a provisional basis, pending the completion of the procedures necessary for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and the Swiss Confederation on the linking of their greenhouse gas emissions trading systems is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 Articles 11 to 13 of the Agreement shall be applied on a provisional basis as from the signature thereof (2), pending the completion of the procedures necessary for its entry into force. Article 4 This Decision shall enter into force on the day following that of its adoption. Done at Brussels, 10 November 2017. For the Council The President U. PALO (1) Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (OJ L 275, 25.10.2003, p. 32). (2) The date of signature of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.